Citation Nr: 1604383	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals arose from a May 2009 rating decision in which the RO denied service connection for prostate cancer. 

In addition, this appeal arose from a May 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for diabetes mellitus. The Veteran filed a notice of disagreement (NOD) as to this determination in June 2011.

In December 2011, the Board remanded the claim for service connection for prostate cancer on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In December 2011, a Deputy Vice Chairman of the Board granted a motion to
advance this appeal on the Board's docket, pursuant to 38 USCA § 7107a(2)(C)
(West 2014) and 38 C F R § 20.900(c) (2015). 

In October 2012, the Board vacated its December 2011 remand due to the Veteran's death prior to the issuance of that remand.  The Board then remanded the claim for service connection for prostate cancer to the RO for a determination as to whether the Veteran's mother was eligible to be recognized as a substitute for the Veteran's claims.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consists of various adjudication documents that are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that the Veteran's mother has filed for substitution on multiple occasions since July 2012.  It does not appear from a review of the current record that a substitution eligibility determination has been made.  This matter is referred to the AOJ for appropriate action.
to 38 USCA § 71 F R § 20 90
0(c) (20
FINDINGS OF FACT

1.  The Veteran had active duty service from October 1968 to October 1971.

2.  In July 2012, the Veteran's mother filed a request for substitution.

3.  The Board has received information from the Veteran's mother which confirms that the Veteran died in November 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal as to these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.


		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


